                            IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                    Case No.: 17-cv-60426-UU


ALEKSEJ GUBAREV, XBT HOLDING S.A.,
AND WEBZILLA, INC.

      Plaintiffs,

vs.

BUZZFEED, INC. AND BEN SMITH,

  Defendants.
____________________________________/

                      REPLY DECLARATION OF KATHERINE M. BOLGER

          I, Katherine M. Bolger, declare as follows:
          1.        I am a partner at Davis Wright Tremaine LLP, counsel to Defendants, BuzzFeed,
Inc. and Ben Smith, in this action.
          2.        I make this declaration in order to annex exhibits relied upon in Defendants’
Reply in Support of their Motion for Summary Judgment
          3.        Annexed hereto as Exhibit 1 is a true and correct copy of the transcript of the oral
argument hearing in BuzzFeed, Inc. v. Dep’t of Justice, No. 17-24-29-APM (D.D.C.), held on
February 15, 2018.
          4.        Annexed hereto as Exhibit 2 is a true and correct copy of a January 10, 2017
article by Natasha Bertrand entitled Report: Trump briefed on unverified claims that Russian
operatives have compromising information on him for Business Insider, printed from the website
at https://www.businessinsider.com/russians-say-they-have-compromising-information-on-
trump-2017-1.
          5.        Annexed hereto as Exhibit 3 is a true and correct copy of a January 10, 2017
article by Justin Green entitled CNN: Trump & Obama briefed on Russian leverage campaign
for Axios, printed from the website at https://www.axios.com/cnn-trump-obama-briefed-on-
russian-leverage-campaign-1513299926-74c32587-616e-4404-a354-63e2e525e3bc.html.




4822-1033-9955v.2 0100812-000009
       6.      Annexed hereto as Exhibit 4 is a true and correct copy of a January 10, 2017
article by David A. Graham entitled What CNN’s Report on Trump and Russia Does and Doesn’t
Say for The Atlantic, printed from the website at
https://www.theatlantic.com/politics/archive/2017/01/what-cnns-bombshell-report-does-and-
doesnt-say/512747/.
       7.      Annexed hereto as Exhibit 5 is a true and correct copy of the court’s August 20,
2018 decision in Khan v. Orbis Bus. Intelligence Ltd., No. 2018 CA 002667 B (D.C. Sup. Ct.),
granting the defendants’ anti-SLAPP motion.
       8.      Annexed hereto as Exhibit 6 is a true and correct copy of relevant excerpts of the
deposition of Ben Smith.
       9.      Annexed hereto as Exhibit 7 is a true and correct copy of relevant excerpts of the
deposition of David Kramer.
       I declare under penalty of perjury that the foregoing is true and correct.


Executed on: October 12, 2018                                /s/ Katherine M. Bolger
                                                             Katherine M. Bolger




                                             2
4822-1033-9955v.2 0100812-000009
